DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “the first wall having a first channel formed therein defined by a portion of the first wall that does not extend as far from the surface as the balance of the first wall” and “the second wall having a second channel defined by a portion of the second wall that does not extend as far from the surface as the balance of the second wall”.  First it’s unclear as to what “the balance” is.  Secondly, based on best understanding from the specification disclosure, applicant’s figures show that the channels are formed by wall segments and therefore the channels inherently has to extend as far/high from the surface as the wall segments.  Therefore it’s not clear as to the structural relationship between channels and the walls. Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the first wall having first wall segments and a first channel formed between two of the first wall segments” and “the second wall having second wall segments and a second channel formed between two of the second wall segments”.
Claim 1 recites the limitation "the vent" in last line.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a vent”.
	Claim 1 recites the limitation "the vent/drain cover opening" in last line.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a vent/drain cover opening”.
	Claim 2 recites “the first wall having a first channel formed therein defined by a portion of the first wall that does not extend as far from the surface as the balance of the first wall” and “the second wall having a second channel defined by a portion of the second wall that does not extend as far from the surface as the balance of the second wall”.  First it’s unclear as to what “the balance” is.  Secondly, based on best understanding from the specification disclosure, applicant’s figures show that the channels are formed by wall segments and therefore the channels inherently has to extend as far/high from the surface as the wall segments.  Therefore it’s not clear as to the structural relationship between channels and the walls. Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the first wall having first wall segments and a first channel formed between two of the first wall segments” and “the second wall having second wall segments and a second channel formed between two of the second wall segments”.
	Claim 2 recites the limitation "the labyrinthine path" in last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daimon (US 20140041520).
Regarding claim 1, Daimon teaches a method of making an electronic assembly, comprising:
seating a vent/drain cover (5, fig 1) with a cover body (item 5 itself is a cover body) on an enclosure (10, fig 1),
wherein the vent/drain cover defines an axis (central axis into the paper as viewed in fig 4) and a surface (circular surface body of 5) with a first wall (combinations all the walls 54, fig 4) protruding from the surface in a direction (downwardly as viewed in fig 2) and a second wall (combinations of all the walls 52, fig 4) protruding from the surface in the same direction but displaced radially from the first wall (see fig 4), the first wall having first wall segments (walls 54) and a first channel (annotated fig 1) formed between two of the first wall segments, the second wall having second wall segments (walls 52) and a second channel (annotated fig 1)  formed between two of the second wall segments, and the first channel circumferentially offset from the second channel (see annotated fig 1); and
registering (fig 2 shows cover body is inherently placed/registered on the enclosure) the cover body to the enclosure such that the first wall is arranged radially between a vent (21, fig 2) and a vent/drain cover opening (annotated fig 2.  The vent/drain cover opening is defined by two spaced apart pieces 53).


[AltContent: textbox (Space between adjacent walls 52 are second channels)][AltContent: textbox (Space between adjacent walls 54 are first channels)][AltContent: textbox (Annotated fig 1)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    355
    362
    media_image1.png
    Greyscale



[AltContent: textbox (a vent/drain cover opening)][AltContent: arrow][AltContent: ]
    PNG
    media_image2.png
    347
    437
    media_image2.png
    Greyscale

[AltContent: textbox (Annotated fig 2)]



	Regarding claim 2, Daimon teaches A method of venting an electronic assembly, comprising:
ingesting (via airflow.  Noted: air inherently can flow into the cover) foreign material (material or fine dust in the air) into a vent/drain cover (5, fig 1), wherein the vent/drain cover defines an axis (central axis into the paper as viewed in fig 4) and a surface (circular surface body of 5) with a first wall (combinations all the walls 54, fig 4) protruding from the surface in a direction (downwardly as viewed in fig 2) and a second wall (combinations of all the walls 52, fig 4) protruding from the surface in the same direction but displaced radially from the first wall (see fig 4), the first wall having first wall segments (walls 54) and a first channel (annotated fig 1) formed between two of the first wall segments, the second wall having second wall segments (walls 52) and a second channel (annotated fig 1)  formed between two of the second wall segments, and the first channel circumferentially offset from the second channel (see annotated fig 1); and
expelling (via airflow.  Noted: air inherently can flow out of the cover) the foreign material from the vent/drain cover using a vent flow (air) traversing a labyrinthine path (space between formed by walls 52 and 54 seen in fig 4) within the vent/drain cover.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762